DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-16 in the reply filed on 8/03/21 is acknowledged.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/21.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/17/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LI et al. (US PGPub 2019/0080664 hereinafter referred to as “Li”).
Li discloses the semiconductor device as claimed.  See figures 1-6 and corresponding text, where Li teaches, pertaining to claim 1, a display panel, comprising: 
a display area (4) comprising a first display area (A) and a second display area (B), wherein the second display area is multiplexed as a sensor (300) reserved area, and the second display area comprises a light transmitting area (400) and a light emitting area (100, 110) (figure 4; [0037-0042]); 
wherein the first display area is provided with a plurality of organic light emitting units (120), the light emitting area of the second display area is provided with a plurality insulating portions between) between the plurality of Micro LEDs (120) and the plurality of organic light emitting units and gaps between adjacent Micro LEDs of the plurality of Micro LEDs (figure 4; [0037-0042]). 
Li teaches, pertaining to claim 16, a display device, comprising a display panel, wherein the display panel comprises: 
a display area comprising a first display area (A) and a second display area (B), wherein the second display area (B) is multiplexed as a sensor (300) reserved area, and the second display area comprises a light transmitting area (400) and a light emitting area (100, 110) (figure 4; [0037-0042]); 
wherein the first display area is provided with a plurality of organic light emitting units (120), the light emitting area of the second display area is provided with a plurality of Micro LEDs, and the second display area is further provided with wall structures disposed in gaps (insulating portions between) between the plurality of Micro LEDs and the plurality of organic light emitting units and gaps between adjacent Micro LEDs of the plurality of Micro LEDs (figure 4; [0037-0042]); and 
wherein the display device further comprises: a sensor module (300) disposed in the second display area (figure 4; [0037-0042]).

Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
pertaining to claim 2, wherein the display panel comprises a first substrate and a second substrate disposed opposite to each other; 
wherein in the first display area,  the plurality of organic light emitting units are disposed on a surface of the first substrate facing to the second substrate; 
in the light emitting area of the second display area, the plurality of Micro LEDs are disposed on a surface of the second substrate facing to the first substrate; and 
wherein in the second display area, the wall structures are disposed on the surface of the first substrate facing to the second substrate.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             September 11, 2021